

114 HRES 838 IH: Expressing support for designation of April 11 as “National Pet Adoption Day” and the month of April as “National Pet Adoption Month” to highlight the important role pets play in the lives of United States citizens.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 838IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Williams submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for designation of April 11 as National Pet Adoption Day and the month of April as National Pet Adoption Month to highlight the important role pets play in the lives of United States citizens.
	
 Whereas April 11 would be an appropriate date to designate as National Pet Adoption Day; and Whereas the month of April would be an appropriate month to designate as National Pet Adoption Month: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Pet Adoption Day and National Pet Adoption Month to highlight the important role pets play in the lives of United States citizens;
 (2)requests that the President issue a proclamation calling upon the people of the United States to observe National Pet Adoption Day and National Pet Adoption Month with appropriate ceremonies and activities; and
 (3)encourages the people of the United States to adopt pets from local animal shelters and rescues. 